                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CV-446-FL


 BRENDA REED,                                     )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )
                                                                         ORDER
                                                  )
 JOHN HIESTER CHEVROLET OF                        )
 LILLINGTON, LLC,                                 )
                                                  )
                        Defendant.                )



       This employment discrimination matter is before the court on defendant’s motion for

summary judgment (DE 29). The motion has been briefed fully, and the issues raised are ripe for

ruling. For the following reasons, the motion is granted.

                                  STATEMENT OF THE CASE

       Plaintiff commenced this action on October 10, 2019, and filed amended complaint shortly

thereafter asserting claims against defendant, her former employer, for disability discrimination

through hostile work environment and retaliation, in violation of the Americans with Disabilities

Act of 1990, 42 U.S.C. §§ 12111 and 12117 (“ADA”). Plaintiff seeks compensatory and punitive

damages; costs, fees, and interest.

       Following a period of discovery, defendant filed the instant motion for summary judgment

on December 15, 2020. In support of the motion, defendant relies upon a statement of facts and

excerpts of plaintiff’s deposition with exhibits thereto. In addition, defendant relies upon affidavits




            Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 1 of 14
of three of its employees, Lyndsey Newton (“Newton”), Kathy Mashburn (“Mashburn”), and Nick

Adcock (“Adcock”).

         Plaintiff responded in opposition on January 5, 2021, relying upon an opposing statement

of material facts and the same deposition excerpts, supplemented by plaintiff’s affidavit. In

addition, plaintiff relies upon defendant’s responses to plaintiff’s interrogatories, and a February

24, 2018, text message from Newton to plaintiff. Defendant replied shortly thereafter in support

of the instant motion.

                                          STATEMENT OF FACTS

         The undisputed facts, and facts viewed in the light most favorable to plaintiff, may be

summarized as follows. Newton, who is defendant’s business development manager, and Keith

Tripp (“Tripp”), its general manager, “interviewed and hired [p]laintiff on August 15, 2017, as a

receptionist.” (Def’s Stmt. (DE 30) ¶ 1).1 “Newton and Tripp were aware of Plaintiff’s disability

at the time of her hire,” because she walked with a cane. (Id. ¶ 2; Newton Aff. ¶ 6).

         Plaintiff alleges that women in the business development center of defendant’s car

dealership “would huddle together when . . . they’d be outside on their breaks.” (Pl’s Dep. 27).2

Plaintiff “would go out for [her] break, and they would just stand there and look [her] way and

whisper and laugh,” and plaintiff “felt like they were laughing at [her] and [her] disability.” (Id.).

At no time was plaintiff harassed by anyone in a supervisory role. (Def’s Stmt. ¶ 4). At no time




1
         Pursuant to Local Rule 56.1(a)(2), the court cites to paragraphs in defendant’s statement of facts, or portions
of such paragraphs, where not “specifically controverted by a correspondingly numbered paragraph in the opposing
statement.”

2
         All citations in this order to depositions provide the page number showing on the face of the document, and
not the page number or docket entry number supplied by the court’s electronic case filing system. In all other citations
to documents to the record, if there is a discrepancy between an internal page number and the number assigned by the
court’s electronic case filing system, the assigned number is cited.

                                                           2

            Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 2 of 14
during her employment did plaintiff tell any supervisors that she felt defendant’s business

development center employees were harassing her based on her disability. (Id. ¶ 5).

        In 2016, “[b]ecause of an increase in sales volume,” defendant “needed an additional

person in the accounts receivable department.” (Mashburn Aff. ¶ 9). Defendant’s controller,

Mashburn, promoted former receptionist Rae Renink (“Renink”) to the new accounts receivable

position because of her good performance and tenure with defendant. (Def’s Stmt. ¶ 8). “[I]n the

winter of 2017-2018, sales volume declined, and [defendant] no longer needed the extra person in

[a]ccounts [r]eceivable.” (Mashburn Aff. ¶ 11).

        During a meeting with defendant’s office manager, Tina Watson (“Watson”), on Friday,

February 23, 2018, Mashburn “decided to eliminate [Renink’s] position.” (Id. ¶ 12). “However,

instead of terminating [Renink] when [Mashburn] eliminated her position, [she] decided to keep

[Renink] because of her seniority and performance, terminate [plaintiff], who was relatively new,

and move [Renink] back to reception.” (Id.).

        “On February 24, 2018, [p]laintiff saw Michael Perez (“Perez”) doing a crooked walk that

she believed was an imitation of her.” (Def’s Stmt. ¶ 11). “Perez was not [an] employee [of

defendant], but rather worked for a detailing vendor called Buffmasters.” (Id. ¶ 12). “Perez did

not say anything to [p]laintiff and was not even aware that she was present as she was hidden

between two air conditioning units.” (Id. ¶ 13). “Plaintiff then complained to Sales Manager Nick

Adcock (“Adcock”) that Perez was making fun of the way she walked.” (Id. ¶ 14). In particular,

plaintiff testified as follows:

               . . . . I said, “Michael Perez just walked down the sidewalk making fun of
        the way I walk.”

                And [Adcock] was like, “What”?

               So I repeated myself. And by then, my voice was going up an octave I'm
        sure. And evidently, [Perez] had gone upstairs to the break room, and he heard me.

                                                  3

           Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 3 of 14
       And he leaned over the balcony and he said, “No, ma’am. No, ma’am. I no [sic] do
       that.”

               And I said, “What? Yes, you did.” I said, “I sat out there and watched you.”

               And [Adcock] was like, “Just calm down. Calm down.”

              I said, “No. You didn't see what he did. He was out there making fun of the
       way I walk.” And it just all just -- I was so upset.

              And [Adcock] wasn’t doing anything. And [Perez] came downstairs and
       swore up and down he didn’t do it. And [Adcock] just stood there. And I thought,
       “Well, aren’t you going to do anything?”

               And so then [Newton] came up. And they were just standing there talking.
       And I said, “You know what?” I was so upset. I went to my desk. [Perez] and I
       thought [Adcock] was going to do something. So I went back to my desk and I
       stood there and I waited and I waited and I waited for somebody to come tell me
       something, and nobody ever did. So I went along with my job answering the
       phones.

(Pl’s Dep. 33-34).

       After plaintiff reported to Adcock Perez’s alleged conduct, “Adcock then called Perez’s

boss at Buffmasters, Tony Chance (‘Chance’), who told Adcock to talk to [Perez] for him since he

was out of town.” (Id. ¶ 15). “Adcock also called [defendant’s] General Manager . . . Tripp, who

also told him to talk to Perez.” (Id.). “Perez claimed he was doing a dance.” (Pl’s Stmt. (DE 34)

¶ 16; see Def’s Stmt. ¶ 16).

       On February 28, 2018, Mashburn, who did not have any knowledge of the February 24,

2018, events, told Newton to terminate plaintiff, which she did. (Def’s Stmt. ¶ 19). “Newton told

plaintiff that she was being terminated due to layoffs.” (Id. ¶ 20). “After her termination,

[p]laintiff confirmed with Renink that she was in fact moved to reception.” (Id. ¶ 21). “During

its investigation, [p]laintiff told the Equal Employment Opportunity Commission [‘EEOC’], ‘I

have no issues with the respondent's claim that they did not discriminate. A contracted employee

is the one that harassed and mocked my disability.’” (Id. ¶ 22).


                                                4

          Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 4 of 14
                                     COURT’S DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

       Once the moving party has met its burden, the non-moving party must then “come forward

with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co.

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). Only disputes between the parties over

facts that might affect the outcome of the case properly preclude the entry of summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (holding that a factual dispute

is “material” only if it might affect the outcome of the suit and “genuine” only if there is sufficient

evidence for a reasonable jury to return a verdict for the non-moving party).

       “[A]t the summary judgment stage the [court’s] function is not [itself] to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Id. at 249. In determining whether there is a genuine issue for trial, “evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in [non-movant’s]

favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (“On summary

judgment the inferences to be drawn from the underlying facts contained in [affidavits, attached

exhibits, and depositions] must be viewed in the light most favorable to the party opposing the

motion.”).



                                                  5

          Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 5 of 14
       Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin-Williams Co., 681 F.2d 230, 241 (4th Cir. 1982). Thus, judgment as a matter of law

is warranted where “the verdict in favor of the non-moving party would necessarily be based on

speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir.

2005). By contrast, when “the evidence as a whole is susceptible of more than one reasonable

inference, a [triable] issue is created,” and judgment as a matter of law should be denied. Id. at

489-90.

B.     Analysis

       1.       Hostile Work Environment

       In response to defendant’s motion, plaintiff states that she “does not oppose dismissal of

her claim for Hostile Work Environment.” (Pl’s Mem. (DE 36) at 2). Accordingly, summary

judgment is warranted in favor of defendant on plaintiff’s hostile work environment claim.

       2.       Retaliation

       To establish a prima facie case of retaliation, a plaintiff “must show (1) that she engaged

in protected activity; (2) that [her] employer took an adverse action against her; and (3) that a

causal connection existed between the adverse activity and the protected action.” Jacobs v. N.C.

Admin. Off. of the Cts., 780 F.3d 562, 578 (4th Cir. 2015). “The employer then has the burden to

rebut the presumption of retaliation by articulating a legitimate nonretaliatory reason for its

actions.” Id. “The burden then shifts back to the plaintiff to show that the proffered reason is

pretext.” Id.




                                                  6

            Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 6 of 14
                 a.      Causation

        Generally, “close temporal proximity is sufficient to establish a disputed issue of fact as to

the causation element of the prima facie case.” Id. However, to establish a causal connection for

purposes of the prima facie case, a plaintiff must show that “the relevant decisionmaker” was

aware that the plaintiff had engaged in a protected activity. Dowe v. Total Action Against Poverty

in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998). “[T]he employer’s knowledge that the

plaintiff engaged in a protected activity is absolutely necessary to establish the third element of

the prima facie case.” Id.

        For purposes of this analysis, the relevant decisionmaker is “the one principally responsible

for, or the actual decisionmaker behind,” the adverse employment action. Hill v. Lockheed Martin

Logistics Mgmt., Inc., 354 F.3d 277, 288–89 (4th Cir. 2004) (en banc), abrogated on other grounds

by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013). Regardless of the knowledge of

a subordinate or supervisor, “[i]t is the decision maker’s intent that remains crucial.” Merritt v.

Old Dominion Freight Line, Inc., 601 F.3d 289, 300 (4th Cir. 2010); see, e.g., Conrad v. CSX

Transportation, Inc., 824 F.3d 103, 107 (4th Cir. 2016) (noting examples where “employee did not

establish a prima facie case of retaliation because he failed to show that any of the decision-makers

involved in his termination knew that he engaged in any protected activity,” and “a lower-level

supervisor’s knowledge was not sufficient where the decision-makers had no knowledge—actual

or constructive—of the employee’s protected activity”).

        Here, plaintiff has not brought forth any evidence that the relevant decisionmaker was

aware that plaintiff had engaged in a protected activity. Defendant’s controller, Mashburn,

testified that she, in a meeting with Watson,3 “decided to eliminate [Renink’s] position,” on


3
        The court addresses further below plaintiff’s objection to Mashburn’s testimony regarding Watson, based
upon the hearsay rule.

                                                      7

           Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 7 of 14
February 23, 2018 (Id. ¶ 12). “However, instead of terminating [Renink] when [she] eliminated

her position, [she] decided to keep [Renink] because of her seniority and performance, terminate

[plaintiff], who was relatively new, and move [Renink] back to reception.” (Id.). They “told . . .

Newton,” as plaintiff’s supervisor, to terminate plaintiff on February 28, 2018. (Id. ¶13). Thus,

Mashburn was the relevant decisionmaker with respect to plaintiff’s termination.

       At the same time, there is no evidence that Mashburn, as relevant decisionmaker, knew

about plaintiff’s protected activity in complaining about harassment on February 24, 2018.

Mashburn’s testimony that “[plaintiff], nor anyone else, ever told me about the February 24, 2018,

incident until long after [plaintiff] had been terminated,” is undisputed.      (Id. ¶ 6). Therefore,

plaintiff has failed to demonstrate a genuine issue of material fact as to the third element of a prima

facie case of retaliation, that there was a causal nexus between her protected activity and her

termination.

       Plaintiff raises several arguments pertinent to the causation element that are unavailing.

Plaintiff suggests that Mashburn’s testimony is not sufficient to support a summary judgment

determination, because it is a “self-serving affidavit,” and there is no other evidence to support

defendant’s claim that its decision to fire plaintiff was made on February 23, 2018. (Pl’s Mem. at

4). There is, however, no bar to considering Mashburn’s testimony in her affidavit, where it is

based upon her personal knowledge. See Fed. R. Civ. P. 56(c)(1)(A); Fed. R. Evid. 602.

       Plaintiff also objects to consideration of statements in Mashburn’s affidavit that refer to

decisions made by Watson. The court presumes for the purposes of the instant analysis that

Mashburn’s testimony would only be admissible to show Mashburn’s statements and Mashburn’s

decisions, and that Mashburn’s testimony would not be admissible to show what Watson stated or

decided. The absence of evidence about what Watson stated or decided, however, is immaterial



                                                  8

          Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 8 of 14
to the foregoing causation analysis. It is undisputed that Mashburn decided on February 23, 2018,

to eliminate Renink’s position, return Renink to reception, and terminate plaintiff. (Mashburn Aff.

¶ 12). Whether or not this is considered a decision along with Watson, or not, is beside the point,

because there is no evidence that either Watson or Mashburn had made any different decision, or

had any knowledge of plaintiff’s protected activity on February 24, 2018.

        Plaintiff also argues that Newton was a relevant decisionmaker because she was “the

person who fired” plaintiff. (Pl’s Mem. at 5). The causation element does not, however, turn on

the identity of the person who carried out the termination, but rather “the one principally

responsible for, or the actual decisionmaker behind,” the adverse employment action. Hill, 354

F.3d at 288. In this respect, the court in Hill emphasized that a plaintiff “must come forward with

sufficient evidence that the subordinate employee possessed such authority as to be viewed as the

one principally responsible for the decision or the actual decisionmaker for the employer.” Id. at

291. Here, plaintiff has come forward with no such evidence. The only pertinent evidence on the

decision for plaintiff’s termination is that Mashburn told Newton to terminate plaintiff, and there

is no evidence that Newton had any part in this decision. (See Mashburn Aff. ¶12; Newton Aff.

¶10).

        Therefore, summary judgment must be granted in favor of defendant because plaintiff fails

to demonstrate a genuine issue of fact as to the element of causation.

               b.      Pretext

        In addition, and in the alternative, plaintiff fails to demonstrate a genuine issue of fact as

to pretext.

        “In order to show pretext, a plaintiff may show that an employer’s proffered

nondiscriminatory reasons for the termination are inconsistent over time, false, or based on



                                                  9

          Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 9 of 14
mistakes of fact.” Haynes v. Waste Connections, Inc., 922 F.3d 219, 225 (4th Cir. 2019). In other

words, a plaintiff may demonstrate pretext by showing “the defendant’s explanation is unworthy

of credence.” Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 727 (4th Cir. 2019) (quotations

omitted). A plaintiff “must cast sufficient doubt upon the genuineness of the explanation to warrant

a jury’s consideration of possible alternative and discriminatory motivations for the firing.”

Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 218 (4th Cir. 2016) (quotations omitted).

       At the same time, “when an employer gives a legitimate, nondiscriminatory reason for

discharging the plaintiff, it is not [the court’s] province to decide whether the reason was wise,

fair, or even correct, ultimately, so long as it truly was the reason for the plaintiff’s termination.”

Laing v. Fed. Exp. Corp., 703 F.3d 713, 722 (4th Cir. 2013) (quotations omitted). An “employee

must present evidence reasonably calling into question the honesty of [her] employer’s belief.”

DeJarnette v. Corning, Inc., 133 F.3d 293, 299 (4th Cir. 1998). “[T]his Court does not sit as a kind

of super-personnel department weighing the prudence of employment decisions made by firms

charged with employment discrimination.” Id. (quotations omitted). In evaluating a justification

for an adverse employment action, “it is the perception of the decision maker which is relevant,

not the self-assessment of the plaintiff.” Id. (quotations omitted).

       Here, defendant has proffered a legitimate non-discriminatory reason for plaintiff’s

discharge, in the form of Mashburn’s testimony that plaintiff was terminated because defendant

had decided to eliminate Renink’s position and move her back to reception. (Mashburn Aff. ¶ 12).

Elimination of Renink’s position was due to a decline in sales volume such that defendant did not

need an “extra person in Accounts Receivable.” (Id. ¶ 11). Further, defendant “decided to keep

[Renink] because of her seniority and performance,” and terminate plaintiff, “who was relatively

new.” (Id. ¶ 12).



                                                  10

         Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 10 of 14
       Plaintiff raises several arguments in an effort to show pretext, which are unavailing. First,

plaintiff contends that defendant’s proffered reason for termination does not meet the threshold

requirement of a “legitimate” reason because it is not “facially credible in light of the proffered

evidence,” citing Figueroa v. Pompeo, 923 F.3d 1078, 1087-88 (D.C. Cir. 2019). An employer’s

burden to proffer a legitimate, nondiscriminatory reason, however, is a “burden . . . of production,

not persuasion; it can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prod.,

Inc., 530 U.S. 133, 142 (2000). It thus suffices at the production step in the analysis that defendant

has proffered here a reason for termination, elimination of a position and replacement by a more

senior employee, that is nondiscriminatory. (Mashburn Aff. ¶¶ 11-12). The court addresses

plaintiff’s argument instead in the context of the “pretext” standard in which the court considers

whether “the employee’s proffered explanation is unworthy of credence.” Id. at 143.

       Plaintiff argues that defendant’s proffered reason for termination is not credible because

Mashburn’s testimony “is not supported by any documentary evidence.”              (Pl’s Mem. at 6).

Plaintiff asserts, for example:

       There is no testimony from the other alleged decisionmaker, . . .Watson. There are
       no e-mails memorializing the pair’s alleged decision to layoff [plaintiff]. There is
       no evidence that there were any other employees of Defendant who were laid off
       as part of this alleged decision. Defendant has not submitted any documents
       evidencing a decline in sales volume.

(Id. at 4). This argument is unavailing because Mashburn’s testimony, alone, provides material

evidence of defendant’s non-discriminatory reasons for discharge, particularly in light of her

undisputed position as controller for defendant. (See Mashburn Aff. ¶¶ 4, 11-13). Plaintiff’s

assertions about what is not in the record are insufficient to demonstrate a genuine issue of material

fact. The outcome would be different if plaintiff had presented contrary evidence, for example,

that Watson had other reasons for plaintiff’s discharge, or that there was, in fact, an increase in



                                                 11

         Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 11 of 14
sales volume. But, plaintiff does not offer any such evidence. See Matsushita, 475 U.S. at 586-

87.

       Moreover, Mashburn’s testimony is corroborated, rather than contradicted, by other

evidence in the record. For example, it is undisputed that “Mashburn had promoted former

receptionist [Renink] to the new Accounts Receivable position because of her performance and

tenure” with defendant. (Def’s Stmt. ¶ 8; see Mashburn Aff. ¶ 10). It is also undisputed that Renink

held plaintiff’s position prior to 2016, and that plaintiff had been employed by defendant for less

than seven months upon discharge. (Mashburn Aff. ¶¶ 8-9; Newton Aff. ¶¶ 5, 10). Furthermore,

it is undisputed that “[a]fter her termination, [p]laintiff confirmed with Renink that she was in fact

moved to reception.” (Def’s Stmt. ¶ 21). Accordingly, there is no basis upon which to conclude

that defendant’s proffered reason was false or based upon a mistake of fact.

       Plaintiff suggests that Newton’s explanation of the reason for plaintiff’s termination is

inconsistent with defendant’s proffered reason for the termination as expressed in Mashburn’s

testimony. In particular, according to plaintiff, Newton said to her that “they were having to do

layoffs and she was sorry, but she was going to have to let [plaintiff] go.” (Pl’s Dep. 42; see also

Def’s Stmt. ¶ 20 (“Newton told [p]laintiff that she was being terminated due to layoffs.”)). Plaintiff

asserts that the explanation based upon “layoffs” is not credible, because there is no evidence that

any other employees were laid off. But, again, it is plaintiff’s burden to come forward with

evidence showing defendant’s reason for termination was false. DeJarnette, 133 F.3d at 299. In

addition, Newton’s explanation and Mashburn’s explanation are not in conflict because they both

attribute plaintiff’s termination to elimination of a position for economic reasons. Accordingly,

the differences in Newton’s and Mashburn’s explanation for the termination are not sufficient to

create a genuine issue of fact as to pretext.



                                                 12

         Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 12 of 14
       Plaintiff also argues that Newton is not a credible witness because she asserts in her

affidavit that she was not present in the office on February 24, 2018, when plaintiff alleges she

was harassed by Perez.     According to plaintiff, Newton was an eyewitness to the “immediate

aftermath of the February 24, 2018, incident.” (Pl’s Mem. at 5). In addition, plaintiff points to a

text message by Newton stating she “just sent the receptionist home” and asking plaintiff to come

into the office, on February 24, 2018. (Id.). This conflict in the evidence is not material to the

issue of pretext. The court has construed the conflicting evidence in the light most favorable to

plaintiff, and it presumes that Newton in fact was present as plaintiff alleges for the “immediate

aftermath of the February 24, 2018, incident.” (Id.). Even presuming that Newton falsely denied

being at work on February 24, 2018, this does not tend to show Mashburn’s reason for deciding

earlier to terminate plaintiff was false. At bottom, “the necessary inference is so tenuous that it

rests merely upon speculation and conjecture.” Lovelace, 681 F.2d at 241.

       Finally, plaintiff contends that “close temporal proximity,” combined with plaintiff’s

evidence and testimony, is enough to rebut defendant’s proffered reason for termination and create

a genuine issue of fact for the jury to consider. (Pl’s Mem. at 6). Plaintiff cites Basil v. Maryland

Transp. Auth., No. CIV.A. RDB-12-0556, 2014 WL 1622321, at *7 (D. Md. Apr. 23, 2014), for

the proposition that “[t]he close temporal proximity of [a plaintiff’s] complaints to [her

supervisors] and the end of her employment, though not itself dispositive, is probative of pretext.”

In Basil, though, the court did not rely upon close temporal proximity to show pretext. Rather, the

court identified evidence that defendant “deviated from its usual practice in discharging [plaintiff]

before her medical retirement was final,” and “reversed course with regard to specific

representations made to [the plaintiff].” Id. Such “inconsistent applications of [defendant’s]

policies could lead a reasonable jury to the conclusion that [the plaintiff’s] rejection . . . was



                                                 13

         Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 13 of 14
pretextual.” Id. Unlike in Basil, plaintiff here does not allege any such equivalent deviations from

usual practices in this case, nor any other evidence that “cast[s] sufficient doubt upon the

genuineness of the explanation to warrant a jury’s consideration of possible alternative and

discriminatory motivations for the firing.” Guessous, 828 F.3d at 218.

       Therefore, summary judgment is required because plaintiff fails to bring forward sufficient

evidence to demonstrate a genuine issue of fact as to pretext.

                                         CONCLUSION

       Based on the foregoing, defendant’s motion for summary judgment (DE 29) is GRANTED.

The clerk is DIRECTED to close this case.

       SO ORDERED, this the 19th day of August, 2021.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                14

         Case 5:19-cv-00446-FL Document 39 Filed 08/19/21 Page 14 of 14
